ORDER

PER CURIAM:
AND NOW, this 28th day of January, 2003, Michael G. Paul having been suspended from the practice of law in the State of *422New Jersey for a period of three months by Order of the Supreme Court of New Jersey dated June 27, 2002; the said Michael G. Paul having been directed on October 16, 2002, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Michael G. Paul is suspended from the practice of law in this Commonwealth for a period of three months, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.